In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0900V
                                        UNPUBLISHED


    PAULA DOZE,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: December 29, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On July 24, 2020, Paula Doze filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on October 17,
2018. Petition at 1; Ex. 1 at 1-2. Petitioner further alleges that she received her vaccine
in the United States, she suffered the residual effects of her injury for more than six
months, and no lawsuits have been filed or settlements or awards accepted by anyone,
including Petitioner, due to her vaccine-related injury. Petition at ¶¶ 21-23. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On December 22, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that “petitioner’s medical course is
consistent with SIRVA as defined by the Vaccine Injury Table and corresponding
Qualifications and Aids to Interpretation. Specifically, petitioner had no pre-vaccination
history of pain, inflammation, or dysfunction of her left shoulder; pain occurred within 48
hours after receipt of an intramuscular vaccination; pain and reduced range of motion
were limited to the shoulder in which the vaccine was administered; and no other
condition, such as brachial neuritis, has been identified to explain petitioner’s shoulder
pain.” Id. at 5-6. Respondent further agrees that “based on the medical records . . .
petitioner suffered the residual effects of her condition for more than six months . . . .
[and] has satisfied all legal prerequisites for compensation under the Act.” Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2